The opinion of the court was delivered,
by Read, J.
Joseph Bittner removed in 1865 to the state of Iowa from Somerset county, leaving in the hands of the defendant, a practising lawyer, certain notes given by David Hay to Bittner for collection, amounting to twelve hundred and fifty dollars. The notes were payable in yearly instalments. Bittner wished them discounted, as he needed the money for present use. Kimmell *205induced Hay to purchase the notes, and in November 1866 he remitted to Bittner six hundred dollars by a draft drawn by Tredwell & Co., bankers in Somerset, on DeHaven & Bros., of Philadelphia. In February 1867, three hundred and fifty dollars more was remitted by Kimmell, the drawers and drawees being the same. These drafts were made payable to Kimmell, and by him endorsed over to Bittner. ' In a letter dated December 2d 1866, from Bittner to Kimmell, acknowledging the receipt of the six hundred dollar draft, he said “ I was very well satisfied with that much, and if you get the balance send in the same way.”
On the 4th April 1867, Kimmell remitted two hundred and fifty dollars in the same way, by a draft drawn and endorsed as the first was. On the 11th April, seven days afterwards, the banking house of Tredwell & Co. failed, and on the 21st the last named draft was protested for non-payment.
It appears clearly that the defendant fulfilled to the very letter his duties as an atttorney at law in collecting the money of his client, and in remitting it, and there is no allegation that any portion of it is in his hands. The first remittance was received by the plaintiff, who approved of the course of his counsel, and added “ if you get the balance send in the same way,” that is by a draft of Tredwell & Co., who were undoubtedly known to the plaintiff, on DeHaven & Bros. Following this direction the second remittance was made in the same way, and on the 4th of April 1867 he made a similar remittance in the same form, which was not paid. The banking house of ^Tredwell & Co. having failed on the 11th, one week afterwards.
The counsel having strictly followed the instructions of his client, we think the court erred in' the interpretation they put upon the endorsement of the drafts by the defendant, which was only intended to transfer the legal right to receive the money to his client, and not to become responsible for the ultimate payment of the drafts. This was clearly ihe intent of the first endorsement, and of course of the second and third.
The creation of national banks, has virtually extinguished state banks, and has increased the necessity for private bankers all over the Union, whose drafts form a convenient form of remittance between the different states.
The drafts of Tredwell & Oo. were on one of the strongest and best houses in Philadelphia, and had been punctually paid at maturity, and the defendant was therefore fully justified in purchasing and remitting the third draft, the loss of which must fall on the client, whose instructions his counsel had strictly followed.
Judgment reversed, and venire de novo awarded.